United States Court of Appeals
                      For the First Circuit


No. 21-1475

                          UNITED STATES,

                             Appellee,

                                v.

                           SEAN MULKERN,

                       Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on September 27, 2022, is
amended as follows:

     On page 28, line 10, "of" should be inserted between "product"
and "any"

     On page 29, line 19, a parenthesis should be inserted after
"2015" so that it reads "(1st Cir. 2015)"

     On page 33, line 2, "Sean" should be inserted and "Thomas"
deleted

     On page 35, line 7, the underscore following "three)" should be
deleted